15-10940-tmd Doc#314 Filed 10/29/18 Entered 10/29/18 12:18:27 Main Document Pg 1 of
                                         4


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

                                                    §
    In re:                                          §      CHAPTER 11 CASE
                                                    §
    BULLION DIRECT, INC.                            §      CASE NO. 15-10940-TMD
                                                    §
                         Debtor.
                                                    §

  NOTICE OF FILING OF AMENDED ORDER FOR FIRST OMNIBUS OBJECTION TO
    CLAIMS BY TRUSTEE (WRONG AMOUNT, NOT SECURED, NO PRIORITY,
         DUPLICATE, LATE-FILED, AND/OR UNLIQUIDATED CLAIMS)

         PLEASE TAKE NOTICE that the proposed order (the “Omnibus Objection Order”) that

  would, if entered by the Court, grant the First Omnibus Objection to Claims by Trustee (Wrong

  Amount, Not Secured, No Priority, Duplicate, Late-Filed, And/Or Unliquidated Claims), filed

  July 16, 2018, Docket No. 292 (the “Omnibus Objection”) by Gregory S. Milligan, as trustee of

  the BullionDirect, Inc. Litigation Trust (the “Trustee”) has been revised by the Trustee to reflect

  various agreements regarding the Omnibus Objection reached between the Trustee and the

  holders of various claims disputed in the Omnibus Objection (“Disputed Claims”).

         PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A to this Notice is

  the Omnibus Objection Order as revised and filed with the Court along with this Notice, and

  attached hereto as Exhibit B is a redlined version of the Omnibus Objection Order showing

  changes from the version of the Omnibus Objection Order filed and served in connection with

  the Omnibus Objection.

         Respectfully submitted,

                                               /s/ Jesse T. Moore
                                               Jesse T. Moore
                                               State Bar No. 24056001
                                               Dykema Cox Smith
                                               111 Congress Ave., Suite 1800

                                                  1
15-10940-tmd Doc#314 Filed 10/29/18 Entered 10/29/18 12:18:27 Main Document Pg 2 of
                                         4


                                                Austin, Texas 78701
                                                Phone: 512-703-6325
                                                Fax: 512-703-6399
                                                Email: jmoore@dykema.com

                                                Counsel to Gregory S. Milligan, Trustee for the
                                                BullionDirect, Inc. Litigation Trust



                                         Certificate of Service

         I hereby certify that on October 29, 2018 I served a copy of this Notice via the Court’s

  electronic case filing system to all parties receiving notice through such system as listed at the

  end of this document. I further certify that on October 29, 2018 I served a copy of this Notice

  via electronic mail to the holders of Disputed Claims who filed a response with the Court to the

  Omnibus Objection.

                                                /s/ Jesse T. Moore
                                                Jesse T. Moore

  Holders of Disputed Claims Responding to the Omnibus Objection:

  Michael Andrasek               airow2@att.net
  Kenneth Scott Burns, Jr.       kscottburnsmd@hotmail.com
  Atul Mehta                     atu_l@hotmail.com
  Pamela Phillips                onanewjourney@comcast.net
  Wayne Swayda                   wswayda@mindspring.com
  Stephen Summers                stephen282@hotmail.com

  Electronic Case Filing Service List:




                                                   2
15-10940-tmd Doc#314 Filed 10/29/18 Entered 10/29/18 12:18:27 Main Document Pg 3 of
                                         4


  Steven B. Bass on behalf of Creditor United States of America
  Steven.Bass@usdoj.gov, lori.wilson@usdoj.gov

  Duane J. Brescia on behalf of Interested Party C. Jack Murph
  duane.brescia@strasburger.com, donna.krupa@strasburger.com;
  Kathryn.Alexander@strasburger.com; bkrtcynotices@strasburger.com

  Duane J. Brescia on behalf of Interested Party Cheryl L. Huseman
  duane.brescia@strasburger.com, donna.krupa@strasburger.com;
  Kathryn.Alexander@strasburger.com; bkrtcynotices@strasburger.com

  Kay D. Brock on behalf of Creditor Travis County
  bkecf@traviscountytx.gov, kay.brock@traviscountytx.gov
  Richard T. Chapman on behalf of Creditor Janak Law Firm
  rchapman@andersonsmith.com, roxanne@andersonsmith.com; Jamie@andersonsmith.com

  Richard T. Chapman on behalf of Creditor Julius De Roma
  rchapman@andersonsmith.com, roxanne@andersonsmith.com;Jamie@andersonsmith.com

  Richard T. Chapman on behalf of Creditor Linda Strande
  rchapman@andersonsmith.com, roxanne@andersonsmith.com; Jamie@andersonsmith.com

  Brent A. Devere on behalf of Creditor David Ray
  bdevere512@aol.com

  Kirstin K Dutcher on behalf of Creditor Chris Smelick
  kkd@lawsonlaski.com, heo@lawsonlaski.com

  Kirstin K Dutcher on behalf of Creditor Robert Smelick
  kkd@lawsonlaski.com, heo@lawsonlaski.com

  Jeffrey R. Erler on behalf of Creditor Diamond State Depository, LLC
  jeff.erler@cottonteam.com, Melissa.harrocks@cottonteam.com

  Jeffrey R. Erler on behalf of Creditor Dillon Gage Inc. of Dallas
  jeff.erler@cottonteam.com, Melissa.harrocks@cottonteam.com

  Lisa C. Fancher on behalf of Creditor Kirk Davis Mahon
  lfancher@fbhg.law

  Laura Marie Fontaine on behalf of Creditor Diamond State Depository, LLC
  Laura@HedrickKring.com, Mckenzie@HedrickKring.com; Lori@HedrickKring.com;
  Britt@HedrickKring.com

  Laura Marie Fontaine on behalf of Creditor Dillon Gage Inc. of Dallas
  Laura@HedrickKring.com, Mckenzie@HedrickKring.com; Lori@HedrickKring.com;
                                                                              Page 3 of 4
15-10940-tmd Doc#314 Filed 10/29/18 Entered 10/29/18 12:18:27 Main Document Pg 4 of
                                         4


  Britt@HedrickKring.com

  James V. Hoeffner on behalf of Creditor Louis S McCann
  jhoeffner@gdhm.com, bcumings@gdhm.com

  Joseph D. Martinec on behalf of Debtor BullionDirect, Inc.
  martinec@mwvmlaw.com, white@mwvmlaw.com

  Jesse Tyner Moore on behalf of Creditor Official Committee of Unsecured Creditors of
  BullionDirect, Inc.
  jmoore@dykema.com

  Jesse Tyner Moore on behalf of Trustee Gregory S. Milligan, Trustee of the BullionDirect, Inc.
  Litigation Trust
  jmoore@dykema.com

  William T. Peckham on behalf of Creditor Clinton C. Price
  wpeckham@peckhamlawaustin.com, calexander@peckhamlawaustin.com

  Michael J. Pledger on behalf of Creditor Christopher Lombardo
  pledgerlaw@aol.com

  Douglas J. Powell on behalf of Creditor David Emery
  notices@swbell.net, dpowell@dougpowelllaw.com;ayana@dougpowelllaw.com

  Peter C. Ruggero on behalf of Creditor Kazu Suzuki
  peter@ruggerolaw.com

  Stephen Matthew Schultz on behalf of Creditor Peter Lettang
  stephen@tslf.com

  Martin Warren Seidler on behalf of Creditor Gerard Barrack
  marty@seidlerlaw.com, ecfseidlerlaw1@yahoo.com

  United States Trustee - AU12
  ustpregion07.au.ecf@usdoj.gov




                                                                                         Page 4 of 4
